                                                                          USDC-SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                             DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 1 ) ' { ( >-( ( 1

 DRYWALL TAPERS & POINTERS OF
 GREATER NEW YORK LOCAL UNION 1974,
 AFFILIATED WITH INTERNATIONAL
 UNION OF ALLIED PAINTERS & ALLIED
 TRADERS, AFL-CIO and TRUSTEES OF THE
 DRYWALL TAPERS & POINTERS LOCAL
 UNION NO. 1974 BENEFIT FUNDS,                                       No. 19-CV-11212 (RA)

                                 Petitioners,                                ORDER

                            V.

 MAIA MP CONSTRUCTION, INC, also known
 as MAIA MP CONSTRUCTIONS, INC.,

                                 Respondent.


 RONNIE ABRAMS, United States District Judge:

            This case has been assigned to me for all purposes. On December 6, 2019, Petitioner filed a

 petition seeking to confirm an arbitration award. On December 12, 2019, Petitioner filed an affidavit of

 service.

            Confirmation proceedings for arbitration awards must be "treated as akin to a motion for

 summary judgment." D.H Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). It is hereby:

            ORDERED that Petitioners shall file and serve any additional materials with which they intend to

 support their petition for confirmation by January 6, 2020. Respondent's opposition, if any, is due on

 January 27, 2020. Petitioners' reply, if any, is due on February 7, 2020.

            IT IS FURTHER ORDERED that Petitioners shall serve a copy of this Order on Respondent.

 SO ORDERED.

Dated:        December 12, 2019
              New York, New York

                                                      Ronn~
                                                       United States District Judge
